                                                                             JS -6
 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   MOHSEN AHMADI,                                 Case No. CV 18-8957-GW-SSx
11
                              Plaintiff,            Honorable George H. Wu
12
          vs.
13                                                  ORDER RE: DISMISSAL OF ACTION
                                                    WITH PREJUDICE
14   DELEK US HOLDINGS, INC.; ALON
15
     WEST COAST, LLC; PARAMOUNT
     PETROLEUM CORPORATION; AND
16
     DOES 1 through 100,

17                      Defendants.
18

19              Having reviewed the Parties’ Joint Stipulation for Dismissal with Prejudice

20   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby ordered that

21   this entire action is dismissed with prejudice in its entirety with each party to bear

22   his/its own respective costs and fees.

23

24   IT IS SO ORDERED.

25

26   Dated: March 28, 2019                    By:     ______________________________
                                                      GEORGE H. WU
27                                                    United States District Judge
28
                                                -1-
     [PROPOSED] ORDER RE: DISMISSAL OF ACTION WITH PREJUDICE
     Case No: 2:18-cv-08957-GW-SS
